Citation Nr: 0915117	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-17 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the 
liver, status post liver transplant, as secondary to 
hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 Rating Decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in pertinent part, denied 
service connection for hepatitis C and for a liver 
transplant.

A hearing was held before the undersigned Veterans Law Judge 
in October 2006.  A transcript of that hearing is on file.

The Veteran's appeal was remanded in November 2006 in order 
to obtain private medical treatment records, and for an 
examination at the local VA Medical Center (VAMC) in order to 
obtain medical opinions as to the etiology of his hepatitis C 
and the reason why he needed a liver transplant.  This 
development has been accomplished, and the Board may proceed 
to the merits of the Veteran's claims.


FINDINGS OF FACT

1.  The Veteran participated in high-risk sexual activity 
while serving in Vietnam.  Competent medical evidence 
indicates that it is as likely as not that the Veteran's 
hepatitis C infection is causally related to in-service 
exposure to the hepatitis C virus.  The Veteran's hepatitis C 
is not due to willful misconduct.

2.  The Veteran's liver transplant is demonstrated to be 
secondary to his hepatitis C.  


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.301, 3.303, 3.304 (2008).

2.  Service connection for cirrhosis of the liver, status 
post liver transplant, is warranted, as secondary to 
hepatitis C.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Entitlement to Service Connection for Hepatitis C

The Board finds that the Veteran is entitled to service 
connection for hepatitis C, as the preponderance of the 
evidence supports a finding that the Veteran incurred the 
hepatitis C virus through high-risk sexual activity while he 
served in Vietnam.  

The Veteran has a confirmed diagnosis of hepatitis C.  He was 
diagnosed with hepatitis C at least as early as March 2002.  
Although the earliest evidence of an actual diagnosis in the 
Board's possession states that he was diagnosed in March 2002 
(see KP Visit Summary for August 6, 2002), the Veteran 
indicated in his hearing that he was diagnosed with hepatitis 
C in March 2001.  The Veteran's statement that he was 
diagnosed in March 2001 is consistent with a March 2001 Visit 
Summary from KP indicating that the Veteran presented "with 
a 2 m[o]nth [history] of generalized pruritus assoc[iated] 
with mild jaundice . . . ."

The Veteran has two "risk factors" for hepatitis C, 
including intranasal cocaine use and high-risk sexual 
activities.  

On the Veteran's original October 2003 Hepatitis 
Questionnaire, the Veteran admitted that he had 
recreationally used intranasal cocaine, and denied engaging 
in high-risk sexual activity.  At the Veteran's October 2006 
hearing before the undersigned Veterans Law Judge, the 
Veteran indicated he misunderstood the questionnaire, and 
clarified that he did have high-risk sexual activity while 
stationed in Vietnam.  The Veteran stated that he visited 
prostitutes in Vietnam and Thailand at least twice per month 
over the course of a year.  He used a condom the majority of 
the time, but there were many instances during which he did 
not.  The Veteran related that these high-risk sexual 
activities sometimes involved two or three prostitutes at the 
same time, creating, according to his representative, "a 
very high risk factor."  The Veteran submitted a second 
Hepatitis Questionnaire in December 2006, indicating he 
engaged in high-risk sexual activity "in Vietnam, with 
prostitutes."  

As noted above, the Veteran indicated on his initial 
Hepatitis Questionnaire that he used intranasal cocaine while 
in service.  During the October 2006 hearing, the Veteran 
explained that he used cocaine three times during service, 
and that he never shared any tools or instruments associated 
with his use of cocaine.  Additionally, the Veteran indicated 
that he used cocaine in service on his December 2006 
questionnaire.  The Veteran denies all intravenous drug use, 
and denies any cocaine use outside of his military service.

The Veteran was examined in December 2008 at the local VA 
Medical Center in order to obtain a nexus opinion.  After 
noting that she reviewed the Veteran's claims folder, the 
examiner opined that the "Veteran's hepatitis C infection is 
a[t] least as likely as not (50/50 probability) contracted 
during his years of active service[,] 1967-1969."  The 
examiner stated that the Veteran's hepatitis C infection was 
"most likely contracted through high risk sexual behavior".

The Board acknowledges that the December 2008 VA examiner 
failed to note the Veteran's in-service cocaine use, despite 
having noted at the outset of the examination report that she 
reviewed the claims folder.  The Board finds it highly 
unlikely that the Veteran, who has repeatedly admitted 
throughout the course of his claim that he used intranasal 
cocaine three times during service, would find it in his best 
interest to mislead the examiner with a sudden change in his 
story.  As such, the Board finds that the lack of 
consideration of the Veteran's cocaine use is due to 
carelessness or a mistake on the part of the examiner, and 
will not be counted against the Veteran in the weighing of 
the evidence.

Intranasal cocaine use constitutes willful misconduct.  See 
38 C.F.R. § 3.301(c)(3).  If the Veteran's hepatitis C was 
incurred through willful misconduct, service connection may 
not be granted.  38 C.F.R. § 3.301(a).

The evidence regarding the hepatitis infection's relationship 
to documented willful misconduct is not as strong as that 
showing a risk of infection from high-risk sexual activity.  
The Veteran claimed at least 24 high-risk sexual encounters 
with prostitutes while serving in Vietnam.  He has never 
stated that he used intranasal cocaine more than three times, 
and he made clear that he never shared instruments associated 
with the drug use.  He has denied any use of intravenous 
drugs.  The Board finds that there is a much higher 
probability that the Veteran's hepatitis C was contracted 
through his high-risk sexual activity while in service.  At 
worst, there is an approximate balance of positive and 
negative evidence regarding what activity caused the 
Veteran's hepatitis C infection, and as such, the benefit of 
the doubt is afforded the claimant.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence demonstrates a current diagnosis of hepatitis C.  
Medical and lay evidence support a finding of in-service 
occurrence of the hepatitis C infection, and medical opinion 
evidence supporting a nexus between the Veteran's high-risk 
sexual activity during service and his current hepatitis C 
infection.  The Board finds, resolving all reasonable doubt 
in favor of the Veteran, that service connection is 
warranted.  

Entitlement to Service Connection for Cirrhosis of the Liver, 
Status Post Liver Transplant

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim include evidence of a current 
disability for which secondary service connection is sought, 
a disability for which service connection has been 
established, and competent evidence of a nexus between the 
two.  

As noted above, the Board has determined that the Veteran is 
entitled to service connection for hepatitis C.  The Veteran 
was diagnosed with cirrhosis of the liver at least by March 
2002.  According to an August 2002 KP Visit Summary, the 
Veteran's cirrhosis of the liver was "secondary to 
[hepatitis C virus] +/- EtOH."  The Veteran had a liver 
transplant in March 2003.  According to his treatment records 
from the UAB Liver Center, his cirrhosis was "secondary to 
alcohol and hepatitis C."  

Following the November 2006 remand in this case, the Veteran 
was seen for a VA examination in December 2008.  After 
examining the claims folder, the examiner opined that the 
"Veteran's [l]iver transplant is caused by or a result of 
[l]iver cirrhosis and hepatitis C infection."

Based on the available evidence, the Board finds that 
secondary service connection must be granted.  The Board 
finds that, as the preponderance of the evidence demonstrates 
that the Veteran's cirrhosis of the liver, as well as his 
ensuing liver transplant, were caused, at least in part, by 
his hepatitis C, service connection for cirrhosis of the 
liver, status post liver transplant, is warranted as 
secondary to hepatitis C.


ORDER

Service connection for hepatitis C is granted, subject to the 
laws and regulations governing payment of monetary benefits.

Service connection for cirrhosis of the liver, status post 
liver transplant, as secondary to hepatitis C is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


